Citation Nr: 1755184	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2017.  A transcript of that hearing has been associated with the claims file. 

The Board notes that the Veteran filed a timely disagreement with respect to the January 2012 rating decision which, in pertinent part, denied the issue of entitlement to service connection for bilateral hearing loss.  The Veteran noted his disagreement on his August 2012 substantive appeal which was concurrently filed in connection with his claim of entitlement to service connection for tinnitus.  In November 2015, the RO issued a statement of the case (SOC) for the Veteran's bilateral hearing loss claim.  In November 2016, the Veteran attempted to perfect his appeal by filing a VA Form 9.  However, in January 2017, the RO notified the Veteran that the VA Form 9 was not timely filed, and further explained that the RO would not be taking action on the appeal.  Finally, the RO informed the Veteran of his right to appeal the determination that the VA Form 9 was not timely filed.  Because the Veteran did not appeal that determination, the Board finds that no appeal was initiated with respect to the claim of entitlement to service connection for bilateral hearing loss, or whether the November 2016 VA Form 9 was timely filed.  Therefore, the Board finds that the January 2012 rating decision is final with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, and has limited its consideration accordingly.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§  20.302, 20.1103 (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's tinnitus is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has tinnitus as a result of in-service noise exposure.  Specifically, the Veteran reports that while in active service, he was exposed to grenade fire and that he has experienced ringing in his ears since that time.  

The Veteran's military occupational specialty (MOS) was that of a medical corpsman.  However, the Veteran asserted that he trained as a combat infantryman before he was made a medical corpsman, and it was during that training specifically that he was exposed to grenade fire.  The Board finds the Veteran is credible in this respect, and therefore concedes that the Veteran sustained acoustic trauma during active service.

Service treatment records (STRs) are silent for complaints of or treatment for in active service.  However, the Veteran testified at his hearing that he reported the ringing in his ears to his superior, who told him that it was not a big deal and that much worse could happen.  As a result, the Veteran testified that he never went to sick call for his disability.  Once again, the Board finds the Veteran credible in this respect.  Further, the Board finds that the Veteran is competent to report when he first experienced symptoms of tinnitus and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in this respect as well. 

In March 2011, the Veteran submitted private treatment records indicating a history of treatment for tinnitus.  The treatment provider at that time opined that the Veteran's tinnitus was at least as likely as not due to his acoustic trauma in service.  The treatment provider stated that the Veteran had sustained significant noise exposure, and that grenade explosions such as the one described by the Veteran would likely result in tinnitus.  

In January 2012, the Veteran was afforded a VA audiology examination.  At that time, the Veteran reported that he first experienced bilateral tinnitus during his active service and that he had sought treatment for it since his separation.  The VA examiner opined that the Veteran's tinnitus was at least as likely as not associated with his hearing loss, as tinnitus is known to be a symptom of hearing loss.  The examiner did not provide any subsequent opinion as to likelihood of the tinnitus being related to the Veteran's active service. 

In October 2012, the Veteran's wife and sister both provided statements asserting that the Veteran did not begin complaining of ringing in his ears until after his separation from active service.  Both the Veteran's wife and his sister also stated that the Veteran had told them about the grenade fire incident upon his release from active service.  

In September 2016, the Veteran was afforded another VA audiology examination.  The examiner stated that the Veteran had a diagnosis for tinnitus, and stated that the Veteran once again asserted that the ringing in his ears began after exposure to grenade fire.  The examiner opined that it was less likely than not that the Veteran's tinnitus was related to active service.  The examiner rationalized that tinnitus is a symptom of hearing loss, and was likely caused by the Veteran's hearing loss condition.  The examiner went on to state that the Veteran's MOS would not result in acoustic trauma, and that the Veteran's STRs showed no indication of tinnitus. 

In April 2017, the Veteran underwent a private audiological assessment.  The examiner opined that the Veteran's history of military noise exposure and onset of tinnitus during his military training made it at least as likely as not that the Veteran's tinnitus was a result of his acoustic trauma in service.  

The Board finds that the VA medical opinions of record are inadequate.  The January 2012 VA examiner did not provide an etiological opinion as to the nexus between the Veteran's service and his tinnitus.  An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  With regard to the September 2016 VA medical opinion, the Board finds that the examiner did not give seemingly any consideration to the Veteran's lay statements regarding the onset of tinnitus in service, his training, his noise exposure, or any other assertions.  Instead, the examiner cited the Veteran's MOS and lack of treatment in service as rationale, thereby improperly conflating the absence of report with the absence of a disability.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

The Board finds that the private medical opinions of records are in fact the most probative as they properly considered the Veteran's lay assertions when rendering an opinion.  Furthermore, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus.  Additionally, the Board has found the Veteran credible in his reports that tinnitus began in service and has continued ever since. The Veteran's statements regarding onset are consistent with the circumstances of his service and with the record as a whole, and as previously stated, the Board therefore finds him credible in this regard.

In sum, the Veteran has a current diagnosis of tinnitus, and the Board concedes that he sustained acoustic trauma during active service.  The VA medical opinions of record lack probative value in determining whether a nexus exists between the Veteran's current disability and his active service.  However, of record are two adequate private opinions which properly considered the Veteran's lay assertions and find a link between his active service and his current disability.  Furthermore, the Veteran has competently and credibly reported that he first noticed tinnitus during active service and that his symptomatology has continued since service.

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


